DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 6, 2021 have been fully considered but they are not persuasive.  Amendments to the current set of claims including the addition of new limitation “determine that…are detected” to independent Claim 1 and the addition of new dependent Claims 4-16 have changed the scope of the claimed invention.  The Examiner notes that a modification of the previous prior art rejection using previous primary reference Tsuihiji et al., (“Tsuihiji”, US 6,746,309), in combination with newly found secondary reference Mohseni et al., (“Mohseni”, US 2010/0320127) discloses the claimed invention of independent Claim 1.
On pages 7-9 of the Remarks, Applicant summarizes the amendments made to the Drawings and Specification of the instant application.  Applicant states that these amendments overcome the previous objections made on the Drawings and Specification.  The Examiner notes that the majority of the objections have been withdrawn as a result.  However, the Examiner notes that there is a new Drawing objection on the amended Drawing submission for Figure 4.  The Examiner indicates that the originally filed Figure 4 from February 10, 2020 is proper after further examination.  The Examiner requests re-submitting originally filed Figure 4 to obviate the current Drawing objection on the Figure 4 submitted January 6, 2021.
On pages 9-11, Applicant argues that previous primary reference Tsuihiji does not disclose newly amended Claim 1, specifically the newly added limitation “the detecter is configured to determine that a leakage of the sludge has occurred in a case where particles larger than a set particle size are detected or in a case where a larger number of particles than a set number of particles are detected”.  The Examiner notes that newly found secondary reference Mohseni discloses this limitation in combination with Tsuihiji and so independent Claim 1 remains rejected under prior art.  The Examiner finds Applicant’s remarks here unpersuasive as a result.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the proper order regarding Figure 4 with the arrow traveling from (if2) on condition ‘no’ as described in the specification.  The Examiner notes that there is no mention in the Specification of the condition ‘no’ for (if 2) leading to Step S4 again and switching the filtration devices 2A and 2B again.  The Examiner interprets the term “the optical detector continuously determines the presence or absence of a leakage of sludge” to indicate that (if 2) is performed continuously until the condition changes from ‘no’ to ‘yes’, not that switching must be done constantly after each ‘no’ condition for (if 2).  The Examiner recognizes that performing (if 2) continuously relies upon the subsequent action of said filtration device 2A or 2B being cleaned or replaced as discussed elsewhere in the Specification.  The Examiner requests originally filed Figure 4 be re-submitted and indicates that no objection will be made to this original figure.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Claim 3 recites the limitation “particles” on line 2.  It is not clear if this limitation is the same limitation as “particles” as in Claim 1, or if this limitation constitutes different “particles”.  Examiner interprets it to be the same.
Claim 4 recites the limitation “a leakage” on line 2.  It is not clear if this limitation is the same limitation as “a leakage” on line 5 of Claim 1, or if this limitation is a different limitation altogether.  Examiner interprets it to be the same.
Claim 4 recites the limitation “the treatment liquid side” on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the filtration devices” on line 2.  There is insufficient antecedent basis for this limitation in the claim because there is only one “filtration device” previously recited in Claim 1.
Claim 6 recites the limitation “a leakage” on line 2.  It is not clear if this limitation is the same limitation as “a leakage” on line 5 of Claim 1, or if this limitation is a different limitation altogether.  Examiner interprets it to be the same.
Claim 6 recites the limitation “the treatment liquid side” on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the operation” on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 7, 8, 10 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuihiji et al., (“Tsuihiji”, US 6,746,309), in view of Mohseni et al., (“Mohseni”, US 2010/0320127), as evidenced by Nogowski et al., (“Nogowski”, “Large particle counting for quality control of CMP slurries”, International Conference on Planarization/CMP Technology, October 25-27, 2007, 7 total pages).
Claims 1-6, 7, 8, 10 & 16 
Regarding Claims 1-5, 7, 8, 10 & 16, Tsuihiji discloses a coolant liquid processing system, (See Abstract, See column 1, lines 10-14, or column 11, lines 6-8), comprising: 
a filtration device configured to filter a coolant liquid containing sludge, (Raw Water 52 and Filter 53, See Figures 9 & 10, and See column 16, lines 17-32, and column 17, lines 7-39); and 
a detector configured to: 
detect particles in a treatment liquid filtered by the filtration device, (Sensor 67, See Figure 9, See column 16, lines 38-42), and determine that a leakage of the sludge has occurred in a case where a certain concentration of the particles is detected, (See column 16, lines 43-63).
Tsuihiji does not explicitly disclose a case where the particles larger than a set particle size are detected or in a case where a larger number of the particles than a set number of the particles are detected.
Mohseni discloses a liquid processing system, (See Abstract and See paragraph [0004], Mohseni), wherein it determines a leakage of its sludge has occurred in a case where the particles larger than a set particle size are detected or in a case where a larger number of the particles than a set number of the particles are detected, (See paragraphs [0031], [0082], Mohseni; As evidenced by Nogowski, a large particle counting sensor uses a light scattering or extinction mechanism to measure the size of the particle and then count the number of particles for a given volume, See “2. Optical Particle counter”, and See Figures 3 & 4, Nogowski).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the coolant liquid processing system of Tsuihiji by incorporating determining a leakage of sludge in a case where the particles larger than a set particle size are detected or in a case where a larger number of the particles than a set number of the particles are detected as in Mohseni in order to “indicate the need for maintenance of the” filter, (See paragraph [0031], Mohseni), such that the “maintenance can be performed on one filter” while “slurry continues to flow through the other filter”, (See paragraph [0047], Mohseni).  By doing so, “the on-line maintenance facilitated…can reduce the amount of operational downtime required for maintenance” and “also improve the yield of wafer production, for example, by reducing the likelihood that agglomerated particles will reach and interfere with downstream processes”, (See paragraph [0047], Mohseni).
Additional Disclosures Included: 
Claim 2: The coolant liquid processing system according to claim 1, further comprising: a treatment liquid tank that stores the treatment liquid, wherein the detector is installed between the filtration device and the treatment liquid tank, (Tank 104 downstream of Sensor 67 and Filter 53, See Figures 9 & 10, and See column 20, lines 30-38, Tsuihiji).  
Claim 3:  The coolant liquid processing system according to claim 1, wherein the detector is an optical detector that detects particles using light, (See column 16, lines 38-42, Tsuihiji).  
Claim 4:  The coolant liquid processing system according to claim 1, wherein when a leakage of the sludge on the treatment liquid side is detected by the detector, an operation of the filtration device is stopped, (See column 16, lines 43-45, Tsuihiji).  
Claim 5: The coolant liquid processing system according to claim 1, wherein a plurality of the filtration devices is provided in the coolant liquid processing system, (See column 14, lines 51-52, Tsuihiji).  
Claim 6:  The coolant liquid processing system according to claim 5, wherein when a leakage of the sludge on the treatment liquid side is detected by the detector, while the operation is continuously performed by a normal filtration device where the leakage of the sludge is not detected, only the filtration device where the leakage of the sludge is detected can be stopped, (See paragraph [0047] & [0071], Mohseni).
Claim 7: The coolant liquid processing system according to claim 1, wherein the coolant liquid includes lubricating oil or water used for processing machines for cutting or polishing, (See column 1, lines 15-20, See column 11, lines 6-8, Tsuihiji).  
Claim 8: The coolant liquid processing system according to claim 1, wherein the filtration device comprises a filter, (See column 14, lines 51-56, Tsuihiji).  
Claim 10: The coolant liquid processing system according to claim 1, wherein the filtration device comprises a filter cleaning device, (Bubble Generating Device 54, See column 16, lines 53-56, column 17, lines 1-5, Tsuihiji).  
Claim 16: The coolant liquid processing system according to claim 1, further comprising: a pretreatment device configured to remove the sludge from the coolant liquid containing the sludge, (Filters 102, 103, & 105 upstream of Filtering Device 114/Raw Water Tank 113, See Figure 10, and See column 19, lines 44-46, column 20, lines 1-38, Tsuihiji).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuihiji et al., (“Tsuihiji”, US 6,746,309), in view of Mohseni et al., (“Mohseni”, US 2010/0320127), in further view of Hughes, (US 2003/0196960).
Claim 9 is directed to a coolant liquid processing system, an apparatus type invention group.
 Regarding Claim 9, modified Tsuihiji discloses the coolant liquid processing system according to claim 8, wherein the filter is an organic film, (See column 8, lines 46-48, Tsuihiji), but does not explicitly disclose the organic film being from the group consisting of polyethylene (PE), polypropylene (PP), polytetrafluoroethylene (PTFE), cellulose acetate (CA), polyacrylonitrile (PAN), polyethersulfone (PES), polyimide (PI), polysulfone (PS), an inorganic film of aluminum oxide (alumina A1203), zirconium oxide (zirconia ZrO2), titanium oxide (titania TiO2), stainless steel (SUS), and glass (SPG).
Hughes discloses a filter used for a liquid processing system, (see Abstract and See paragraph [0002], Hughes; semiconductor fabrication processes), in which the filter has an organic film from the group consisting of polyethylene (PE), polypropylene (PP), polytetrafluoroethylene (PTFE), cellulose acetate (CA), polyacrylonitrile (PAN), polyethersulfone (PES), polyimide (PI), polysulfone (PS), an inorganic film of aluminum oxide (alumina A1203), zirconium oxide (zirconia ZrO2), titanium oxide (titania TiO2), stainless steel (SUS), and glass (SPG), (See paragraph [0082] & [0030] or [0047], Hughes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the coolant liquid processing system of modified Tsuihiji by incorporating the organic film being from the group consisting of polyethylene (PE), polypropylene (PP), polytetrafluoroethylene (PTFE), cellulose acetate (CA), polyacrylonitrile (PAN), polyethersulfone (PES), polyimide (PI), polysulfone (PS), an inorganic film of aluminum oxide (alumina A1203), zirconium oxide (zirconia ZrO2), titanium oxide (titania TiO2), stainless steel (SUS), and glass (SPG) as in Hughes because “the polymeric binder also provides desirable physical characteristics to the filter material, e.g., rendering it rigid or flexible, depending upon the type and amount of polymeric binder used”, (See paragraph [0031], Hughes), as well as providing additional purification material that “has the additional advantage of making use of readily available mineral materials, including those obtained from natural or recycled sources, readily available surface treatment chemicals, while still maintaining high purification efficiency”, (See paragraph [0040], Hughes).
Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuihiji et al., (“Tsuihiji”, US 6,746,309), in view of Mohseni et al., (“Mohseni”, US 2010/0320127), in further view of Nakajima et al., JP2004066425A, (“Nakajima”, “Machine Translation of JP2004066425A”, published 2004, 17 total pages).
Claims 11-15 are directed to a coolant liquid processing system, an apparatus type invention group.
Regarding Claims 11 & 12, modified Tsuihiji discloses the coolant liquid processing system according to claim 1, but does not explicitly disclose wherein the filtration device is provided with a unit that is configured to detect a state of clogging of a filter for determining a time for cleaning the filter.
Nakajima discloses a coolant liquid processing system, (See Abstract, Nakajima), wherein its filtration device is provided with an unit that is configured to detect a state of clogging of a filter for determining a time for cleaning the filter, (See page 2, lines 77-79, page 3, lines 1-3; and See page 3, lines 101-103, page 4, lines 164-166, Nakajima).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the coolant liquid processing system of modified Tsuihiji by incorporating wherein the filtration device is provided with a unit that is configured to detect a state of clogging of a filter for determining a time for cleaning the filter as in Nakajima so that “when the supply of coolant to the clean tank is restarted, the coolant in the clean tank will not be emptied and the machining...will not be interrupted”, (See page 2, lines 69-71, Nakajima). 
Additional Disclosures Included: 
Claim 12: The coolant liquid processing system according to claim 11, wherein the unit is configured to detect the state of clogging of the filter by measuring a differential pressure before and after the filter, (See page 6, lines 210-221, Nakajima).
Regarding Claims 13-15, modified Tsuihiji discloses he coolant liquid processing system according to claim 1, wherein the filtration device is provided with a unit that is configured to detect a performance of a filter for determining a replacement time of the filter.
Nakajima discloses a coolant liquid processing system, (See Abstract, Nakajima), wherein the filtration device is provided with a unit that is configured to detect a performance of a filter for determining a replacement time of the filter, (See page 5, lines 190-202, See page 6, lines 221-226).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the coolant liquid processing system of modified Tsuihiji by incorporating wherein the filtration device is provided with a unit that is configured to detect a performance of a filter for determining a replacement time of the filter as in Nakajima so that “when the supply of coolant to the clean tank is restarted, the coolant in the clean tank will not be emptied and the machining...will not be interrupted”, (See page 2, lines 69-71, Nakajima).
Additional Disclosures Included: 
Claim 14: The coolant liquid processing system according to claim 13, wherein the unit is configured to detect a filtration treatment amount of the filter, (See pages 5-6, lines 201-207, Nakajima).  
Claim 15: The coolant liquid processing system according to claim 14, wherein the filtration treatment amount of the filter is set to be larger than an amount of the treatment liquid supplied to a machine tool, (See pages 5-6, lines 201-210, Nakajima; “It is preferable to set the amount to be equal to or larger than the amount used by the machine tool”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779